

Exhibit 10.13


ARTISAN PARTNERS ASSET MANAGEMENT INC.
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
Restricted Share Award Certificate
Artisan Partners Asset Management Inc. (“Artisan”), pursuant to the Artisan
Partners Asset Management Inc. 2013 Omnibus Incentive Compensation Plan (as
amended, from time to time, the “Plan”), has awarded restricted shares of
Artisan’s Class A common stock (“Restricted Shares”) to Grantee as set forth
below in consideration of Grantee’s service as an employee of Artisan or any of
its subsidiaries.
Grantee:
 
[ ]
Grant Date:
 
[ ]
Number of Restricted Shares:
 
[ ]
Vesting Schedule:
 
20% of the Restricted Shares will vest on [ ] of each of [ ], [ ], [ ], [ ], and
[ ]. There is no proportionate or partial vesting in the period prior to a
vesting date.

This award is subject to all of the terms, conditions and restrictions set forth
in Grantee’s Restricted Share Award Agreement or Amended and Restated Restricted
Share Award Agreement, as applicable, dated [ ] (including any schedules and
appendices thereto) (the “Award Agreement”) and the Plan, each of which has been
provided to Grantee and are incorporated herein by reference.
Grantee acknowledges receipt of copies of the Award Agreement and the Plan, has
read and understands the terms and provisions thereof, has had the opportunity
to consult with his or her legal, tax and financial advisors, and accepts this
award subject to all of the terms and conditions of the Award Agreement and the
Plan.
Artisan may, in its sole discretion, deliver this Restricted Share Award
Certificate, the Award Agreement, the Plan or any other documents related to
this award, by electronic means and request Grantee’s acceptance of this award
and the terms of the Award Agreement by electronic means. Grantee hereby
consents to receive such documents by electronic delivery, including by
accessing such documents on a website, and agrees to accept this award and the
terms of the Award Agreement through any on-line or electronic system utilized
by Artisan for this purpose.


Artisan Partners Asset Management Inc.


 
Grantee
By:
 
 
 
Title:
 
 
 







--------------------------------------------------------------------------------




ARTISAN PARTNERS ASSET MANAGEMENT INC.
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED SHARE AWARD AGREEMENT
This Restricted Share Award Agreement (this “Award Agreement”) between [ ] (the
“Grantee”) and Artisan Partners Asset Management Inc. (“Artisan”) is effective [
].
1.
The Plan. Awards of restricted shares of Class A common stock (“Restricted
Shares”) are made pursuant to the Artisan Partners Asset Management Inc. 2013
Omnibus Incentive Compensation Plan (as amended, from time to time, the “Plan”).
Capitalized terms used but not defined in this Award Agreement have the meanings
as used or defined in the Plan.

2.
Forfeiture. Subject to Section 3 and the terms of any employment, severance or
similar agreement between Grantee and the Company, if Grantee’s Employment with
the Company terminates for any reason prior to a vesting date, any then unvested
Restricted Shares shall be automatically forfeited and the Company shall have no
further obligations to Grantee or Grantee’s legal representative under this
Award Agreement.

3.
Acceleration.

(a)
Change in Control: Upon a Change in Control, any outstanding Restricted Shares
will immediately vest in full, provided that if Grantee is a named executive
officer of Artisan those outstanding Restricted Shares will be treated in
accordance with the terms of the Plan.

(b)
Death or Disability: Upon termination of Grantee’s employment with the Company
by reason of death or Disability, the Restricted Shares will vest in full as of
the date of such termination. For purposes of this Award Agreement, “Disability”
means Grantee’s inability to perform the essential functions of his or her
position, with or without reasonable accommodation, for a period aggregating 180
days within any continuous period of 365 days by reason of physical or mental
incapacity.

4.
Issuance and Delivery. Artisan may issue stock certificates or evidence
Grantee’s interest in Restricted Shares by using a book entry account with
Artisan’s transfer agent. Upon the vesting of Restricted Shares, Artisan will
cause to be delivered to Grantee shares of Common Stock free from risk of
forfeiture (but still bearing and/or subject to any other legends that may be
required by Artisan).

5.
Non-Transferability. Prior to vesting, Restricted Shares may not be sold,
transferred, assigned, pledged, hedged or otherwise disposed of in any manner
other than by will or by the laws of descent and distribution, and any attempt
to sell, transfer, assign, pledge, hedge or otherwise dispose of the Restricted
Shares in violation of this Award Agreement shall be void and of no effect.

6.
Privileges of Share Ownership. Subject to Sections 4 and 5, effective upon the
applicable Grant Date, Grantee shall have all rights of a shareholder of Artisan
with respect to the Restricted Shares granted on that Grant Date, including
voting rights and rights to dividends. For the avoidance of doubt, Grantee shall
have no rights with respect to any forfeited shares. Notwithstanding the
foregoing, the Restricted





--------------------------------------------------------------------------------




Shares are subject to the Stockholders Agreement, dated as of March 12, 2013
(the “Stockholders Agreement”), including the irrevocable voting proxy included
therein. IF GRANTEE IS NOT ALREADY A PARTY TO THE STOCKHOLDERS AGREEMENT, THEN,
AS A CONDITION TO GRANTEE’S RECEIPT OF RESTRICTED SHARES, GRANTEE SHALL EXECUTE
A JOINDER TO THE STOCKHOLDERS AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
ARTISAN.
7.
Restrictive Covenants. GRANTEE AGREES TO BE SUBJECT TO THE RESTRICTIVE COVENANTS
SET FORTH IN APPENDIX A TO THIS AWARD AGREEMENT.

8.
Section 83(b) Election. Grantee hereby acknowledges that Grantee has been
informed that, with respect to the grant of Restricted Shares, if Grantee is
filing a U.S. federal income tax return for the year in which the grant of
Restricted Shares occurs, Grantee may file an election (the “Election”) with the
United States Internal Revenue Service, within 30 days of the grant, electing
pursuant to Section 83(b) of the Code to be taxed currently on the Fair Market
Value of the Restricted Shares on the Grant Date. This will result in
recognition of taxable income to Grantee on the Grant Date, equal to the Fair
Market Value of the Restricted Shares on such date. Absent an Election, taxable
income will be measured and recognized by Grantee at the time the Restricted
Shares vest. Grantee is hereby encouraged to seek the advice of Grantee’s own
tax consultants in connection with the advisability of filing the Election.
GRANTEE UNDERSTANDS THAT ANY TAXES PAID AS A RESULT OF THE FILING OF THE
ELECTION GENERALLY WILL NOT BE RECOVERED IF THE RESTRICTED SHARES ARE FORFEITED
TO ARTISAN. GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND
NOT ARTISAN’S TO TIMELY FILE THE ELECTION, EVEN IF GRANTEE REQUESTS ARTISAN OR
ITS REPRESENTATIVE TO MAKE THIS FILING ON GRANTEE’S BEHALF. GRANTEE MUST NOTIFY
ARTISAN WITHIN 10 BUSINESS DAYS OF FILING ANY ELECTION.

9.
Tax Withholding. In connection with vesting or an Election, Grantee will pay, or
otherwise provide for to the satisfaction of the Company, any applicable
federal, state and local tax and social security withholding obligations of the
Company. At its sole discretion, in connection with vesting, Artisan may provide
and/or require for payment by Grantee of withholding taxes through either (i)
cash payment or (ii) remitting to Artisan shares of Common Stock with a fair
market value (determined as of the date of vesting), in either case in an amount
equal to the statutory minimum amount of taxes required to be withheld. In the
latter case, without any further action by Grantee, Artisan will cause its
transfer agent to deduct the shares of Common Stock to be remitted from the
shares of Common Stock held of record by the Grantee (“Net Share Settle”). If
Grantee shall fail to make such payment or otherwise satisfy such obligations,
the Company shall, to the extent permitted by law, have the right (but not the
obligation) to withhold delivery of vesting shares and/or deduct from any
payment of any kind otherwise due to Grantee any federal, state or local tax and
social security withholding obligations with respect to the Restricted Shares.
Notwithstanding the foregoing, if at the time of vesting Grantee is a named
executive officer of Artisan for whom the Company has withholding obligations,
Grantee will be required to Net Share Settle, unless another method is
specifically approved by the Compensation Committee of the Board of Directors of
Artisan.

10.
Compliance with Securities Laws. The issuance and delivery of Restricted Shares
shall be subject to compliance by Artisan and Grantee with all applicable
requirements under federal and state





--------------------------------------------------------------------------------




securities laws and with all applicable rules of the New York Stock Exchange.
Restricted Shares will not be issued or delivered unless and until any then
applicable requirements of federal and state laws and regulatory agencies have
been fully complied with to the satisfaction of Artisan.
11.
Entire Agreement. This Award Agreement, together with any restricted share award
certificates, and the Plan constitute the entire agreement and understanding of
the parties with respect to the subject matter hereof and supersede all prior
understandings and agreements (whether written or oral) between the Company and
Grantee with respect to such subject matter.

12.
Notices. Any notice required to be given to Artisan under the terms of this
Award Agreement will be in writing or email and be delivered to Artisan’s Chief
Legal Officer. Any notice required to be given to Grantee will be in writing or
email and delivered to the address or addresses last maintained in the Company’s
records.

13.
Binding Effect. Any action taken or decision made in good faith by the
Compensation Committee of the Board of Directors of Artisan in connection with
the construction, administration or interpretation of this Award Agreement will
lie within its sole and absolute discretion and will be final, conclusive and
binding on Grantee and all persons claiming under or through Grantee.

14.
Choice of Forum. As a condition to Grantee’s receipt of the Restricted Shares,
Grantee hereby irrevocably submits to the exclusive jurisdiction of any state or
federal court located in Delaware over any suit, action or proceeding arising
out of or relating to the Plan or this Award Agreement.

15.
Governing Law. This Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without regard to its
principles of conflict of laws.

16.
Electronic Delivery and Signature. Artisan may, in its sole discretion, deliver
this Award Agreement, the Plan and any other documents related to the Restricted
Shares by electronic means and request Grantee’s agreement to the terms thereof
by electronic means. Grantee hereby consents to receive such documents by
electronic delivery, including by accessing such documents on a website, and
agrees to accept the terms of the Award Agreement through any on-line or
electronic system utilized by Artisan for this purpose.

    


Artisan Partners Asset Management Inc.


 
Grantee
By:
 
 
 
Title:
 
 
 







--------------------------------------------------------------------------------





Appendix A: Restrictive Covenants
1.
Definitions. For purposes of this Appendix A:

“Artisan Client” means each of the following:
•
Any client of the Artisan Group (i) for which Grantee provided services (such as
investment management or relationship management services) on behalf of the
Artisan Group during the 12 months preceding Grantee’s last date of Employment
and (ii) with whom the Grantee had substantive personal contact (including,
without limitation, phone or email contact) during the 12 months preceding the
Grantee’s last date of Employment.

•
Any investor in a mutual fund, UCITS fund, private fund or other pooled
investment vehicle advised, promoted, or sponsored by the Artisan Group (each,
an “Artisan Pooled Vehicle”) (i) for which investor the Grantee provided
services (such as investment management services to the relevant Artisan Pooled
Vehicle or relationship management services) on behalf of the Artisan Group
during the 12 months preceding Grantee’s last date of Employment and (ii) with
whom the Grantee had substantive personal contact (including, without
limitation, phone or email contact) during the 12 months preceding the Grantee’s
last date of Employment.

•
Any employee, partner or director of a financial intermediary, financial adviser
or planner, consultant or broker-dealer (each, a “Client Intermediary”) (i) to
whom the Grantee provided services (such as investment management or
relationship management services) on behalf of the Artisan Group during the 12
months preceding the Grantee’s last date of Employment and (ii) with whom the
Grantee had substantive personal contact (including, without limitation, phone
or email contact) during the 12 months preceding the Grantee’s last date of
Employment.

“Artisan Group” means Artisan Partners Asset Management Inc. and each of its
subsidiaries and affiliates (including, for the avoidance of doubt, Artisan
Partners Limited Partnership).
“Artisan Prospective Client” means any person or entity for which the Artisan
Group made a proposal to perform services in which the Grantee participated by
means of substantive personal contact with the person or entity or the agents of
the person or entity during the 12 months preceding the Grantee’s last date of
Employment. For the avoidance of doubt, “Artisan Prospective Client” shall
include a person or entity with respect to which this definition otherwise
applies, including but not limited to financial intermediaries, financial
advisers or planners, consultants, and broker dealers, notwithstanding that the
services that were proposed to be provided would have been provided indirectly
through such person’s or entity’s investment in an Artisan Pooled Vehicle.
“Competitive Enterprise” means any business enterprise that either (i) engages
in any activity that competes with any then-current activity of the Artisan
Group, including, without limitation, investment management services, or
(ii) holds a 5% or greater equity, voting or profit participation interest in
any enterprise that engages in such a competitive activity.
“Restricted Period” means the period during which Grantee is Employed and for a
period of one year immediately following termination of Grantee’s Employment for
any reason.
“Restricted Person” means an individual who, at the time of the solicitation,
was an employee of the Artisan Group and: (i) was an executive officer,
portfolio manager (including associate or co-portfolio manager), or managing
director of the Artisan Group (a “top-level employee”), had special skills or
knowledge important to the Artisan Group, or had skills that are difficult for
the Artisan Group to replace, and (ii) with whom Grantee had a working
relationship or about whom Grantee acquired or possessed specialized knowledge,
in each case, in connection with Grantee’s employment and during the 18 months
prior to the termination of Grantee’s employment.
“Restricted Services” means any activity that Grantee was engaged in on behalf
of the Artisan Group at any time during the 12 months preceding Grantee’s last
date of Employment.




--------------------------------------------------------------------------------




“Territory” means anywhere in the world.
2.
Non-Competition. If during any portion of Grantee’s Employment with the Company
Grantee is or was an Executive Officer of Artisan or a decision-making portfolio
manager (meaning he or she has or had investment discretion) with respect to any
client accounts, then the terms and conditions of this Section 2 shall apply. As
a necessary measure to protect the confidential trade secrets and proprietary
information of the Artisan Group, Grantee agrees that during the Restricted
Period he or she will not, directly or indirectly, (i) hold an equity, voting or
profit participation interest in a Competitive Enterprise (other than a 5% or
less interest in a publicly traded entity which is only held for passive
investment purposes); (ii) provide Restricted Services anywhere in the Territory
to a Competitive Enterprise; or (iii) manage or supervise personnel engaged in
providing Restricted Services anywhere in the Territory on behalf of a
Competitive Enterprise. As it relates to the practice of law, the terms of this
Section 2 and the terms of any other similar provision agreed to by the parties
hereto shall be binding and effective upon Grantee only to the extent
permissible under the Rules of Professional Conduct or any other professional or
ethical rules governing the practice of law that Grantee may be subject to.
Further, the prohibitions in this Section 2 shall not apply to Grantee’s
management, without compensation, of the investments of the Grantee or members
of the Grantee’s family or a trust or similar vehicle for the benefit of any of
the foregoing.

3.
Non-Solicitation of Clients and Prospective Clients. Grantee agrees that during
the Restricted Period he or she will not induce or attempt to induce any Artisan
Client or Artisan Prospective Client to use the investment management services
(including by way of investing in a mutual fund, UCITS fund or other pooled
investment vehicle) of any person or entity other than the Artisan Group or to
cease using the investment management services (including any Artisan Pooled
Vehicle) of the Artisan Group. The prohibitions in this Section 3 shall not
apply to (i)  Grantee’s management, without compensation, of the investments of
the Grantee or members of the Grantee’s family or a trust or similar vehicle for
the benefit of any of the foregoing, or (ii) the provision of services by
Grantee to a business enterprise solely because such business enterprise engages
in general advertising and solicitation efforts that may or do reach an Artisan
Client.

4.
Non-Solicitation of Restricted Persons.

(a)
Non-Solicitation of Restricted Persons. Grantee agrees that during the
Restricted Period he or she will not directly or indirectly solicit or attempt
to solicit any Restricted Person to terminate employment for the purpose of
engaging in, or starting a business which engages in, a Competitive Enterprise.

(b)
No Hire of Restricted Persons. To the extent not prohibited by local or state
laws, Grantee agrees that during the Restricted Period he or she will not hire,
employ or otherwise use the services of a Restricted Person.

(c)
With respect to Sections 4(a) and 4(b) above, the parties hereto agree that it
shall be conclusively presumed to have resulted from an impermissible
solicitation, and therefore it shall be a deemed violation of such section, if
during the Restricted Period, the Grantee and one or more persons who was an
Artisan portfolio manager (including associate or co-portfolio manager) at any
time within the period of 18 months prior to termination of the Grantee’s
Employment, become employed by either the same employer or an affiliate thereof,
or otherwise become affiliated as partners, contractors or other personal
service providers with an entity together with its affiliates, to provide
Restricted Services for the benefit of a Competitive Enterprise or any affiliate
of a Competitive Enterprise.

5.
Included Actions. Grantee shall be deemed to have taken any action which is
prohibited by this Appendix A and to be in violation of this Appendix A if
Grantee takes such action directly or indirectly, or if it is taken by any
person or entity with whom Grantee is associated as an employee, independent
contractor, consultant, agent, partner, member, proprietor, owner, stockholder,
officer, director, or trustee, or by any person or entity directly or indirectly
controlled by, controlling or under common control with Grantee.

6.
Injunctive Relief; Enforceability of Restrictive Covenants. Grantee acknowledges
that irreparable injury may result to the Artisan Group if Grantee breaches the
provisions of this Appendix A and agrees that the Artisan Group will be
entitled, in addition to all other legal remedies available to the Artisan
Group, to an injunction or other equitable relief by any court of competent
jurisdiction to prevent or restrain any breach of this Appendix A. The parties
hereto





--------------------------------------------------------------------------------




acknowledge that the restrictions on Grantee imposed by this Appendix A are
reasonable in both duration and geographic scope and in all other respects for
the protection of the Artisan Group, and its business, goodwill, and property
rights. Grantee acknowledges that the restrictions imposed in this Appendix A
will not prevent Grantee from earning a living in the event of, and after, the
end of Grantee’s Employment. Grantee further acknowledges that Grantee had the
opportunity to consult with his or her legal, tax and financial advisors
regarding the restrictions imposed in this Appendix A prior to accepting this
Award Agreement.
7.
Severability. Should any provision of this Appendix A be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Appendix A shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Appendix A. The parties
agree that any such court is expressly authorized to modify any such
unenforceable provision, whether by revising or deleting the offending
provision, or by making such other modifications to this Appendix A as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by law. The parties expressly agree that
this Appendix A as so modified by the court shall be binding upon and
enforceable against each of them. In any event, should one or more of the
provisions of this Appendix A be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Appendix A shall be construed as if such
invalid, illegal or unenforceable provisions had not been set forth herein.

8.
Survival of Provisions. The obligations contained in this Appendix A will
survive, and will remain fully enforceable after, the vesting of any and all
shares awarded pursuant to this Award Agreement, any termination of this Award
Agreement, and the termination of the Grantee’s Employment for any reason.





